DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolch et al. (6,364,066).
Bolch et al. disclose a system and method of performing an automatic rescue operation of an elevator system (20), the method comprising: (A) detecting a safety signal (32, 36, 38) indicating a safety issue within the elevator system; (B) sending data comprising information about the current state of the elevator system (figure 1) to an external server (44); (C) analyzing the transmitted data on the external server (44); and (D) depending on the result of the analysis, sending commands to the elevator system, wherein the commands include instructing the elevator system (2): (a) to ignore the safety issue and resume normal operation of the elevator system ( column 4, lines 1-4), (b) to operate the elevator system in a restricted rescue mode (abstract; column 3, lines 954-64)and , or (c) to stop operating of the elevator system (abstract; and column 4, lines 5-13).
Bolch et al. disclose the system and method, wherein the method further comprises the following steps to be carried out before and/or after step (C): (E1) the external server (44) requesting further information 
Bolch et al. disclose the system and method, wherein the analysis of the received data is based on a model, in particular a numerical model or a state model, of the elevator system, the model being implemented on the external server (44) (figure 2). 
Bolch et al. disclose the system and method, wherein the model is configured for transferring the elevator system from its current state into a state allowing normal operation or to a state allowing a restricted rescue operation of the elevator system, wherein the model in particular is configured for transferring the elevator system from its current state into at least one intermediate state (abstract; and column 3, line 54 – column 4, line 13).
	Bolch et al.  inherently disclose the system and method, wherein steps (B) to (D) are repeated in a loop for checking whether the elevator system (2) reaches the desired states. 
Bolch et al. disclose method, wherein the data comprising information about the current state of the elevator system include data indicating the state of at least one switch (help/call button) or node, in particular of at least one safety switch or safety node, of the elevator system (column 2, line 56 – column 3, line 20). 
Bolch et al. disclose the system and method, wherein the restricted rescue mode includes moving the elevator car with reduced speed or for a limited distance, in particular moving the elevator car to the next landing and opening doors of the elevator car and of the hoistway (column 2, lines 47-55 – wherein high speed must be reduced).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
1/15/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837